EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of allowance is issued in responsive to the amendment filed February 09, 2021. As directed by the amendment, claims 25 and 40 have been amended to incorporate previously allowable subject matter and claims 26-39 and 41-44 have been cancelled.
Terminal Disclaimer
The terminal disclaimer filed February 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent 10,702,705 and 10,279,192 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In light of the terminal disclaimer noted above, the outstanding double patenting rejections are hereby withdrawn. 
Allowable Subject Matter
There being no outstanding objection(s) or rejection(s) to the pending claims, claims 25 and 40 (renumbered to claims 1 and 2 respectively) are allowed.  
The following is an examiner’s statement of reasons for allowance as indicated in the previous Office action: claims 25 and 40 each require subject matter of feedback monitor or determination of a current level of attention level based on movement of at least one eye or determining physiological condition of the subject using a feedback 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        February 12, 2021